Exhibit 10.20

 

Appendix A

To Award Letter

February 13, 2015

 

Terms and Conditions of Awards

 

Pursuant to the terms of the award letter to you (the “Award Letter”) as of the
date indicated above, the awards of (1) contingent deferred units granted to you
on the Effective Date identified in the Award Letter by Transocean Ltd. (the
“Company”) for the opportunity to, if certain conditions are met, receive
deferred units representing a specified number of registered shares of the
Company (“Shares”) (the “Contingent Deferred Units”) and (2) deferred units
representing a specified number of Shares (the “Deferred Units”) (the award of
the Contingent Deferred Units and Deferred Units together, the “Awards”) are
each subject to the terms and conditions set forth in the Long-Term Incentive
Plan of Transocean Ltd. (the “Plan”), the Prospectus for the Plan, any rules and
regulations adopted by the Compensation Committee of the Board of Directors (the
“Committee”), and any additional terms and conditions set forth in this Appendix
A which forms а part of the Award Letter.  Any terms used in the Award Letter or
this Appendix A and not defined herein have the meanings set forth in the
Plan.  As used in this Appendix A, the term “Grant Date” refers to the Effective
Date identified in your Award Letter for the applicable Award.  The terms and
provisions of your Awards are governed by the terms of the Plan as amended and
restated February 12, 2009 and amended from time to time thereafter.  In the
event there is an inconsistency between the terms of the Plan and the Award
Letter, the terms of the Plan will control.

Section I.CONTINGENT DEFERRED UNITS

For purposes of the Award Letter (including this Appendix A), the term “Total
Potential Deferred Unit Grant” shall mean the total number of potential deferred
units that may be issued to you in respect of the achievement of certain
performance standards as described herein.  A deferred unit is a unit that is,
subject to the terms and conditions hereof, equal to one Share.

1.          Determination of Earned Deferred Units

(a)         Earned Deferred Units

The exact number of deferred units that will actually be earned by and issued to
you and subject to the vesting described in the Award Letter (including this
Appendix A) (the “Earned Deferred Units”) will be based upon the achievement by
the Company of performance standards, as described in this Section 1(a).

After the conclusion of the three year period consisting of the calendar years
2015, 2016, and 2017 (the “Performance Cycle”), the Committee will make a
determination as to the number of Earned Deferred Units based on the Company’s
performance on return on capital employed (“ROCE”) over the 2015 calendar year
and the Company’s performance on total shareholder return (“TSR”) compared
against a peer group over the Performance Cycle.  The determination by the
Committee with respect to the achievement of ROCE and TSR will be made in the
first sixty days of 2018 after all necessary Company and peer information is





-1-

--------------------------------------------------------------------------------

 



available.  The specific date on which such determination is formally made and
approved by the Committee is referred to as the “Determination Date”.  After the
Determination Date, the Company will notify you of the number of Earned Deferred
Units, if any.

More detailed definitions for TSR and ROCE and the methodology for determining
the Earned Deferred Units are incorporated herein as Exhibit A.

(b)         Committee Determinations

The Committee shall have absolute discretion to determine the number of Earned
Deferred Units to which you are entitled, if any, including without limitation
such adjustments as may be necessary in the opinion of the Committee to account
for changes since the date of the Award Letter.  The Committee’s determination
shall be final, conclusive and binding upon you.  You shall not have any right
or claim with respect to any units other than Earned Deferred Units to which you
become entitled in accordance herewith.

2.          Vesting

(a)         Unless vested on an earlier date as provided in this Appendix A, the
Earned Deferred Units will be vested on December 31, 2017, subject to your
continued employment.

(b)         In certain circumstances more particularly described in Sections I.5
and I.6 below, your Earned Deferred Units may vest before this date.  In
addition, the Committee may accelerate the vesting of all or a portion of your
Earned Deferred Units at any time in its discretion.

(c)         You do not need to pay any purchase price for the Earned Deferred
Units unless otherwise required in accordance with applicable law.

3.          Restrictions

Until and unless you vest in your Earned Deferred Units and receive a
distribution of Shares, you do not own any of the Shares potentially subject to
this contingent award and may not attempt to sell, transfer, assign or pledge
any such Shares.  After the Performance Cycle has ended and all Earned Deferred
Units are determined, the net Shares (total Shares distributable in respect of
vested Earned Deferred Units minus any Shares retained by the Company in
accordance with the policies and requirements described in Section III.4) will
be delivered on March 15, 2018 in street name to your brokerage account (or, in
the event of your death, to a brokerage account in the name of your beneficiary
under the Plan) with the broker retained by the Company for such purpose (the
“Broker”).  Any Shares distributed to you in respect of vested Earned Deferred
Units will be registered in your name and will not be subject to any
restrictions.



-2-

--------------------------------------------------------------------------------

 



4.          Dividend Equivalents, Dividends and Voting

(a)         Vested Earned Deferred Units.  In the event that dividends are paid
with respect to Shares such that the applicable record date for such dividends
occurs during the period beginning on the Grant Date and ending on the date you
receive a distribution of Shares in satisfaction of your vested Earned Deferred
Units, you will be entitled to receive a cash payment equal to the amount of the
dividend paid per Share as of each such dividend payment date multiplied by the
number of vested Earned Deferred Units (the “Earned Dividend Equivalent”).  You
will have no right to receive any payment of dividend equivalents with respect
to deferred units that do not become vested Earned Deferred Units.  All Earned
Dividend Equivalents (if any) will be paid in cash on the date of the regularly
scheduled payroll next following the date of distribution of Shares with respect
to your vested Earned Deferred Units, or as soon as administratively practicable
following such date and shall be subject to all applicable withholding
taxes.  For any non-cash dividends, the Committee may determine in its sole
discretion the cash value to be so paid to you in respect of such vested Earned
Deferred Units or, if applicable, the adjustment to be applied pursuant to
Section 6.2 of the Plan.

(b)         Voting Shares.  You will have the right to vote your Shares that
have been distributed in respect of any vested Earned Deferred Units. There are
no voting rights associated with Contingent Deferred Units (including Earned
Deferred Units).

(c)         No Other Rights.  You shall have no other dividend equivalent,
dividend or voting rights with respect to any Deferred Unit.

5.          Termination of Employment

(a)         Termination prior to the end of the Performance Cycle

The terms set out in subsections (i)–(iv) below of this Section I.5(a) shall
apply to the obtainment and vesting of Earned Deferred Units in the event of
your termination of employment prior to the last day of the Performance Cycle.

(i)Death or Disability.  If your employment is terminated by reason of death or
disability (as determined by the Committee), you will be entitled to earn a
Pro-Rata Earned Award.  Distribution under Section I.3 in satisfaction of all
such Earned Deferred Units shall be made on March 15, 2018.

(ii)Convenience of the Company.  If your employment is terminated for the
Convenience of the Company, you will be entitled to earn a Pro-Rata Earned
Award.  Distribution under Section I.3 in satisfaction of all such Earned
Deferred Units shall be made on March 15, 2018.



-3-

--------------------------------------------------------------------------------

 



(iii)Retirement.  If your employment is terminated by reason of you becoming a
Retiree, you will be entitled to earn a Pro-Rata Earned Award.  Distribution
under Section I.3 in satisfaction of all such Earned Deferred Units shall be
made to you on March 15, 2018, provided, however, that if you fail to remain a
Retiree through such date, any Pro-Rata Earned Award shall be forfeited.

(iv)Other Termination of Employment.  If your employment is terminated prior to
the end of the Performance Cycle for any reason other than death, disability,
termination for the Convenience of the Company, Change in Control Termination or
due to you becoming a Retiree (as those terms are used herein), you will not be
entitled to any Earned Deferred Units.

(b)         Adjustments by the Committee

The Committee may, in its sole discretion exercised before or after your
termination of employment, accelerate the vesting of your right to receive all
or any portion of any Earned Deferred Units, distributed on the applicable
distribution date under Section I.3 or Section I.6(a).

(c)         Forfeiture of Deferred Units

In addition to forfeitures of Deferred Units pursuant to Section I.5(a) above,
if you violate or fail to comply with any of the covenants or obligations
applicable to you under the Executive Severance Benefit Policy, you shall
immediately forfeit any Deferred Units, whether or not earned.

6.          Change of Control

(a)         Change of Control

Upon the occurrence of a Change of Control, if you are employed by the Company
on the date of such Change of Control and the Determination Date has not
occurred, the number of Earned Deferred Units to which you are entitled shall be
equal to the greater of (i) the target award or (ii) if the Change of Control
occurs on or after January 1, 2016, the payout determined using actual ROCE
performance assuming 50th percentile TSR performance, subject to the vesting
provisions described in the Award Letter and Section I.2, I.5, and I.6(b).

The Shares (or other consideration) shall be issued in satisfaction of the
Earned Deferred Units on March 15, 2018.

(b)         Acceleration of Vesting

Notwithstanding the provisions of the Award Letter or Sections I.2, I.5 or
I.6(a), all of your Earned Deferred Units will vest immediately upon a Change of
Control Termination and the Shares (or other consideration)





-4-

--------------------------------------------------------------------------------

 



shall be issued in satisfaction of the Earned Deferred Units thirty days after
the date of such Change of Control Termination.

Section II.DEFERRED UNITS

1.          Vesting and Deferred Units

(a)         Unless vested on an earlier date as provided in this Appendix A, the
Deferred Units granted pursuant to your Award Letter will fully vest in
installments in accordance with the dates stated in the Vesting Schedule (the
“Vesting Dates”) specified in your Award Letter.

(b)         In certain circumstances described in Section II.4 below, your
Deferred Units may vest before the final scheduled Vesting Date.  In addition,
the Committee may accelerate the vesting of all or a portion of your Deferred
Units at any time in its discretion, subject to the provisions of Section
II.4(e).  The date of any accelerated vesting under Section II.4 below for any
reason other than due to you becoming a Retiree will be a Vesting Date for
purposes of this Appendix A.

(c)         You do not need to pay any purchase price for the Deferred Units
unless otherwise required in accordance with applicable law.

2.          Restrictions on the Deferred Units

Until and unless you vest in your Deferred Units and receive a distribution of
Shares, you may not attempt to sell, transfer, assign or pledge them.  Until the
date on which you receive a distribution of the Shares in respect of any vested
Deferred Units awarded hereunder, your award of Deferred Units will be evidenced
by credit to a book entry account.  When Deferred Units vest and become payable,
the net Shares (total Shares distributable in respect of vested Deferred Units
minus any Shares retained by the Company in accordance with the policies and
requirements described in Section III.4), will be delivered to you within sixty
days after the Vesting Date in street name to your brokerage account (or, in the
event of your death, to a brokerage account in the name of your beneficiary
under the Plan) with the Broker.  Any Shares distributed to you in respect of
vested Deferred Units will be registered in your name and will not be subject to
any restrictions.  There will be some delay between the Vesting Date and the
date your Shares become available to you due to administrative reasons.

3.          Dividends, Cash Consideration and Voting

(a)         Dividends

In the event that dividends are paid with respect to Shares such that the
applicable record date occurs during the period beginning on the Grant Date and
ending on the date you receive a distribution of Shares in satisfaction of your
vested Deferred Units, you will be entitled to receive a cash payment equal to
the amount of the dividend paid per Share as of such dividend payment date
multiplied by the number of vested Deferred Units (the “Dividend
Equivalent”).  Dividend Equivalents (if any)





-5-

--------------------------------------------------------------------------------

 



payable with respect to your vested Deferred Units will be paid in cash on the
date of the regularly scheduled payroll next following the applicable Vesting
Date, or as soon as administratively practicable following such date, and shall
be subject to all applicable withholding taxes.  For any non-cash dividends, the
Committee may determine in its sole discretion the cash value to be so paid to
you in respect of such Deferred Units or, if applicable, the adjustment to be
applied pursuant to Section 6.2 of the Plan.

(b)         Cash Consideration

In the event that Shares are exchanged or reclassified by the Company resulting
in cash consideration paid for such Shares, you will be entitled to receive a
cash payment equal to the amount of cash consideration corresponding to the
number of unvested Deferred Units (including vested Deferred Units not yet
distributed to you) credited to your account at the same time such cash
consideration is paid with respect to all other Shares of the Company and
subject to all applicable withholding taxes; provided, however, that such cash
consideration shall not be paid in a manner that is not in compliance with, or
exempt from, any applicable requirements of Code Section 409A.

(c)         Voting Shares

You will have the right to vote your Shares that have been distributed in
respect of any vested Deferred Units.  There are no voting rights associated
with Deferred Units.

(d)         No Other Rights

You shall have no other dividend equivalent, dividend or voting rights with
respect to any Deferred Unit.

4.          Termination of Employment

The following rules apply to the vesting of your Deferred Units in the event of
your termination of employment.

(a)         Death or Disability.  If your employment is terminated by reason of
death or disability (as determined by the Committee), all of your Deferred Units
will vest on your date of termination.  If you are Retirement Eligible and are
subject to U.S. taxation, payment on account of disability shall be made to you
only in the event you experience a disability that satisfies the requirements of
U.S. Treasury Regulation Section 1.409A-3(i)(4).

(b)         Convenience of the Company.  If the Company terminates your
employment for the Convenience of the Company, all of your Deferred Units will
vest on your date of termination.



-6-

--------------------------------------------------------------------------------

 



(c)         Retirement.  If your employment is terminated by reason of you
becoming a Retiree on or after the date following the one‑year anniversary of
the Grant Date, you will continue to receive delivery of the Deferred Units in
accordance with the Vesting Dates specified in your Award Letter and the
provisions of Section II.2 as if your employment had continued.  If you fail to
remain a Retiree or if your employment is terminated by reason of you becoming a
Retiree on or before the one‑year anniversary of the Grant Date, then any of
your Deferred Units which have not vested prior to the date of your separation
from service or the date you cease to be a Retiree, as applicable, will be
forfeited.

(d)         Other Termination of Employment.  If your employment terminates for
any reason other than death, disability, termination for the Convenience of the
Company, Change in Control Termination or due to you becoming a Retiree (as
those terms are used above), any of your Deferred Units which have not vested
prior to your termination of employment will be forfeited.

(e)         Adjustments by the Committee.  The Committee may, in its sole
discretion exercised before or after your termination of employment, accelerate
the vesting of all or any portion of your Deferred Units; provided, however,
that no acceleration of delivery of Shares shall be made in a manner that is not
in compliance with, or exempt from, any applicable requirements of Code Section
409A.

5.          Change of Control. 

Notwithstanding the provisions of the Award Letter or Sections II.1 or II.4, all
of your Deferred Units will vest immediately upon a Change of Control
Termination.

Section III.Miscellaneous

The terms and provisions of this Section III apply to all Awards.

1.          Definitions

(a)         “Cause” means (1) your willful and continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), (2) your
willful engagement in conduct which is demonstrably and materially injurious to
the Company or its Subsidiaries, monetarily or otherwise, or (3) your indictment
of a felony or a misdemeanor involving moral turpitude.  For purposes of clauses
(1) and (2) of this definition, no act, or failure to act, on your part shall be
deemed “willful” unless done, or omitted to be done, by you not in good faith
and without reasonable belief that your act, or failure to act, was in the best
interest of the Company.

(b)         “Change of Control Termination” means and occurs on the date of your
termination of employment by the Company or any subsidiary for



-7-

--------------------------------------------------------------------------------

 



any reason other than Cause within two years after the date of a Change of
Control.

(c)          “Competitor” means, as of any given date, any entity or
organization the business activities of which compete with the business
activities of the Company or its subsidiaries

(d)          “Convenience of the Company” means (i) an involuntary separation
from service that is not for Cause and that is determined by the Executive
Compensation Committee to be for the convenience of the Company, and (ii) a
voluntary separation from service for Good Reason.

(e)          “Good Reason” means the (1) a diminution of your duties or
responsibilities, or a demotion of your position, to such an extent or in such a
manner as to relegate you to a position not substantially similar to that which
you held prior to such reduction or change or (2) a material reduction in your
base salary or annual incentive plan opportunities, other than in connection
with such reductions that are applicable to the Company’s executives as a
group.  The Executive Compensation Committee of the Company shall have the sole
discretion to determine whether your termination is for Good Reason, provided
that you shall not be considered to have terminated for Good Reason unless you
notify the Company in writing within 30 days of the date the event giving rise
to Good Reason occurs, the Company does not cure such condition within 30 days
of such notice and you terminate your employment no later than 90 days after the
date the event giving rise to Good Reason occurred.

(f)         With respect to an award of Contingent Deferred Units, “Pro-Rata
Earned Award” is determined by multiplying the number of Earned Deferred Units
which would have otherwise been earned had your employment not been terminated
by a fraction, the numerator of which is the number of calendar days you were
employed during the Performance Cycle after the Grant Date and the denominator
of which is the total number of calendar days in the Performance Cycle after the
Grant Date.

(g)         You are a “Retiree” if (1) your separation from service occurs for
any reason other than Cause, Convenience of the Company, Change in Control
Termination, death or disability after (a) attainment of age 62 and (b)
completion of at least five years of service with the Company or its
subsidiaries, (2) you refrain from performing services for a Competitor and (3)
as requested by the Company from time to time, you timely execute and return to
the Company an acknowledgement or certification, in the form prescribed by the
Company, that you are not performing services for a Competitor. 

(h)         With respect to an award of Deferred Units, “Retirement Eligible”
means, and will apply if, your final Vesting Date is scheduled to occur after
the calendar year in which you will complete at least five years of service with
the Company or its subsidiaries and will attain at least age 62.



-8-

--------------------------------------------------------------------------------

 



2.          Committee Determinations

The Committee shall have absolute discretion to determine the date and
circumstances of termination of your employment or separation from service,
including without limitation whether as a result of death, disability,
Convenience of the Company or any other reason and whether you remain a Retiree,
and its determination shall be final, conclusive and binding upon you.

3.          Section 280G Limitation

Notwithstanding anything in the Award Letter (including this Appendix A) to the
contrary, if all or any portion of the benefits provided hereunder, either alone
or together with other payments and benefits received or to be received from the
Company or any affiliate or successor, would constitute a “parachute payment”,
as such term is defined in Code Section 280G(b)(2), and the amount of the
parachute payment, reduced by all U.S. federal, state and local taxes applicable
thereto, including the excise tax imposed pursuant to Code Section 4999, is less
than the amount you would receive if you were paid three times your “base
amount”, as defined in Code Section 280G(b)(3), less one dollar, reduced by all
U.S. federal, state and local taxes applicable thereto, then the aggregate of
the amounts constituting the parachute payment shall be reduced to an amount
that will equal three times your base amount less one dollar, and such reduction
shall be made to those amounts that provide you with the best economic benefit
(and to the extent any payments are economically equivalent, each shall be
reduced pro rata), which may include, without limitation and to the extent
necessary, a reduction to the Awards or vesting of the Awards in order that this
limitation not be exceeded; provided, however, that this Section III.3 shall be
superseded in its entirety by (i) any contrary treatment of parachute payments
to which you have agreed in writing prior to the Change of Control pursuant to
any other plan, program or agreement, or (ii) any more favorable treatment of
the excise tax on parachute payments extended to you by the Company or its
affiliates pursuant to any other plan, program or agreement.

4.          Tax Consequences and Withholding

(a)         You should consult the Plan Prospectus for a general summary of the
U.S. federal income tax consequences to you and, if applicable, the Swiss tax
consequences to you, upon the grant, vesting or distribution to you of the
Awards based on currently applicable provisions of the Code, related regulations
and Swiss tax rules.  The summary does not discuss state and local tax laws or
the laws of any other jurisdictions, which may differ from the U.S. federal tax
law and Swiss tax rules.  For these reasons, you are urged to consult your own
tax advisor regarding the application of the tax laws to your particular
situation.

(b)         With respect to Awards of Contingent Deferred Units under Section I,
the Company shall make such provisions as it may deem appropriate for



-9-

--------------------------------------------------------------------------------

 



the withholding of any taxes which it determines is required in connection with
the Earned Deferred Units and, unless otherwise approved by the Company, the
Company shall reduce the number of Shares otherwise deliverable to you with
respect to your Earned Deferred Units by a number of Shares having a value
approximately equal to the amount required to be withheld under the Company’s
policies and procedures or applicable law.  The Company may, in its discretion,
permit you to make other arrangements satisfactory to the Company to satisfy any
applicable withholding tax liability arising from the Earned Deferred
Units.  Further, any dividend equivalents paid to you in respect of Earned
Deferred Units pursuant to Section I.4 will be subject to tax withholding, as
appropriate, as additional compensation.

(c)         With respect to Awards of Deferred Units under Section II, the
Company shall make such provisions as it may deem appropriate for the
withholding of any taxes which it determines is required in connection with the
Deferred Units and, unless otherwise approved by the Company, the Company shall
reduce the number of Shares otherwise deliverable to you with respect to your
Deferred Units by a number of Shares having a value approximately equal to the
amount required to be withheld under the Company’s policies and procedures or
applicable law.  The Company may, in its discretion, permit you to make other
arrangements satisfactory to the Company to satisfy any applicable withholding
tax liability arising from the vesting of the Deferred Units.  Further, any
Dividend Equivalents paid to you in respect of Deferred Units pursuant to
Section II.3 will be subject to tax withholding, as appropriate, as additional
compensation.

(d)         In addition to the previous withholding requirements, any award
under the Plan is also subject to all applicable withholding policies of the
Company as may be in effect from time to time, at the sole discretion of the
Company.  Without limiting the generality of the foregoing, the Company
expressly has the right to collect or cause to be collected, pursuant to any tax
equalization or other plan or policy, as any such policies or plans may be in
effect from time to time (irrespective of whether such withholding correlates to
the applicable tax withholding requirement with respect to your award) proceeds
of the sale of Shares acquired upon vesting of the applicable award through a
sale arranged by the Company or Broker on the Participant’s behalf pursuant to
this authorization without further consent.  Awards are further subject to any
tax and other reporting requirement that may be applicable in any pertinent
jurisdiction including any obligation to report awards (whether related to the
granting or vesting thereof or exercise of rights thereunder) to any taxing
authority or other pertinent third party.

5.          Restrictions on Resale

There are no restrictions imposed by the Plan on the resale of Shares acquired
under the Plan.  However, under the provisions of the Securities Act and the
rules and regulations of the SEC, resales of Shares acquired under the Plan by
certain officers and directors of the Company who may be deemed to be
“affiliates” of





-10-

--------------------------------------------------------------------------------

 



the Company must be made pursuant to an appropriate effective registration
statement filed with the SEC, pursuant to the provisions of Rule 144 issued
under the Securities Act, or pursuant to another exemption from registration
provided in the Securities Act.  At the present time, the Company does not have
a currently effective registration statement pursuant to which such resales may
be made by affiliates.  There are no restrictions imposed by the SEC on the
resale of Shares acquired under the Plan by persons who are not affiliates of
the Company; provided, however, that all employees are subject to the Company’s
policies against insider trading, and restrictions on resale may be imposed by
the Company from time‑to‑time as may be necessary under applicable law.

6.          Beneficiary

You may designate a beneficiary to receive any portion of your Award of
Contingent Deferred Units under Section II or Deferred Units under Section III
that become due to you after your death, and you may change your beneficiary
from time to time.  Beneficiary designations should be filed with the
administrator of the Plan in the Human Resources Department.  If you fail to
designate a beneficiary in that manner, the beneficiary in the event of your
death will be (1) the beneficiary you designated under any group life insurance
plan maintained by the Company or its subsidiaries that provides the largest
death benefit, which will constitute the designated beneficiary for purposes of
Section 6.5 of the Plan, or, if none, (2) the executor or administrator of your
estate.

7.          Effect on Other Benefits

Income recognized by you as a result of the grant, vesting, exercise or
distribution of Shares with respect to Awards will not be included in the
formula for calculating benefits under any of the Company’s retirement and
disability plans or any other benefit plans.

8.          Code Section 409A Compliance

(a)         The award of Contingent Deferred Units under Section I is intended
to be exempt from or to comply with the provisions of Section 409A and, wherever
possible, shall be consistent therewith.  No action taken to comply with Section
409A shall be deemed to impair a benefit under the Award Letter or this Appendix
A.

(b)         The award of Deferred Units under Section II is intended to be
exempt from or to comply with the provisions of Section 409A and, wherever
possible, shall be interpreted consistent therewith.  Specifically, (1) if you
are not Retirement Eligible, the time of payment specified in Sections II.2 and
II.4 is exempt from Code Section 409A as a short term deferral in compliance
with U.S. Treasury Regulation Section 1.409A-1(b)(4), and (2) if you are
Retirement Eligible the time of payment specified with respect to Section
II.4(e) is compliant with U.S. Treasury Regulation Section 1.409A-3(c)(2) and is
compliant with Code Section 409A as being paid pursuant to a specified time or
fixed schedule under U.S. Treasury Regulation Section 1.409A-3(i).  If you are
Retirement Eligible, you will not be considered to have a termination from



-11-

--------------------------------------------------------------------------------

 



employment unless such termination meets the requirements for a “separation from
service” within the meaning of U.S. Treasury Regulation Section 1.409A-1(h), if
applicable.  If you are a “specified employee” on the date of your “separation
from service” within the meaning of Code Section 409A, the time of payment
otherwise specified in the Award Letter or this Appendix A will be deferred to
the extent required by Code Section 409A.  No action taken to comply with Code
Section 409A shall be deemed to impair a benefit under the Award Letter or this
Appendix A.



-12-

--------------------------------------------------------------------------------

 



Exhibit “A” to Contingent Deferred Unit Award

A.Committee Methodology

The Committee will make a determination on the Determination Date with respect
to the Company’s achievement of ROCE and TSR, and the number of Earned Deferred
Units to which are you entitled.

The Committee’s determination with respect to ROCE will be based on the
Company’s achievement of ROCE as defined under Section B below.

The Committee’s determination with respect to TSR will be based on the Company’s
achievement of TSR relative to that of the peer group set by the Committee, as
described under Section C below.

Earned Deferred Unit Determination

 

Once the Committee has completed its determinations of achievement of ROCE and
TSR, the Committee will determine the number of Earned Deferred Units in
accordance with the payout grid below:

ROCE Perf. 2015

Relative TSR Ranking (2015-2017)

 

1st

2nd

3rd

4th

5th

6th

7th

8th

9th

10th

11th

12th

≥8%

200%

183.3%

175%

166.6%

158.3%

150%

141.6%

133.3%

125%

100%

100%

100%

7%

175%

158.3%

150%

141.6%

133.3%

125%

116.6%

108.3%

100%

75%

75%

75%

6%

150%

133.3%

125%

116.6%

108.3%

100%

91.6%

83.3%

75%

50%

50%

50%

5%

125%

108.3%

100%

91.6%

83.3%

75%

66.6%

58.3%

50%

25%

25%

25%

<4%

100%

83.3%

75%

66.6%

58.3%

50%

41.6%

33.3%

25%

0%

0%

0%

 

For actual ROCE performance that is greater than 4% and less than 8%, the number
of Earned Deferred Units will be linearly interpolated between the points in the
payout grid above. 





-13-

--------------------------------------------------------------------------------

 



In the event any of the companies in the peer group become no longer
publicly-traded during the Performance Cycle due to delisting, acquisition,
etc., the performance levels in the above payout grid will be adjusted in
accordance with the following guidelines:

 

ROCE

Relative TSR Ranking

 

At or above
90th
Percentile

At or above
75th
Percentile

At or above
50th
Percentile

At or above
25th
Percentile

Less than
25th

≥8%

200%

175%

150%

125%

100%

7%

175%

150%

125%

100%

75%

6%

150%

125%

100%

75%

50%

5%

125%

100%

75%

50%

25%

<4%

100%

75%

50%

25%

0%

 

For actual ROCE performance that is greater than 4% and less than 8%, the number
of Earned Deferred Units will be linearly interpolated between the points in the
payout grid above.  In addition, the percentage assigned to TSR Rankings between
the 25th percentile and the 90th percentile shall be interpolated between the
percentages assigned in the above grid. 

B.Definition of Return on Capital Employed

Return on Capital Employed (“ROCE”) is determined by comparing the performance
of the Company’s actual ROCE performance during the 2015 calendar year against
the ROCE performance goals set by the Committee, which are incorporated into the
payout grid under Section A above..

For this purposes, ROCE will be determined according to the following formula
and definitions:

ROCE = (EBIT - Tax) / Average capital employed,

where “EBIT” is Earnings before Interest and Tax.

“Average Capital Employed” is equal to:

(Beginning of Year Capital Employed + End of Year Capital Employed) / 2.

“Capital Employed” is equal to:

Total Equity + Total Debt (long-Term and Short Term) - Cash - Goodwill,

where “Debt” includes EksportFinans and Cash includes Restricted Cash and Total
Debt includes Macondo obligations.





-14-

--------------------------------------------------------------------------------

 



C.Definition of Total Shareholder Return

Total Shareholder Return (“TSR”) through the Performance Cycle is based on the
comparison of the average closing share price for the thirty (30) business days
prior to start of the Performance Cycle and the average closing share price for
the last thirty (30) business days in the Performance Cycle.  The same
calculation is conducted for the Company and each of the companies in the
following group:

National-Oilwell Varco

Ensco

Noble

Diamond

Seadrill Limited

Rowan

Nabors

Baker Hughes

Halliburton

Schlumberger

Weatherford

 

The companies are then ranked from best to worst in percent
improvement/deterioration in share price, adjusted for dividends. The Company’s
ordinal ranking will be used to determine the Earned Deferred Units, as
described in Section A above.

D.Example

Earned Deferred Units Determination with respect to ROCE & TSR:

Target Award:

600 deferred units (Target Performance)

ROCE Performance Period:

01/01/15 – 12/31/15

Actual ROCE Performance:

7%

TSR Performance Period:

01/01/15 – 12/31/17

TSR Ranking:

6th of 12th

Determination Date:

2/15/18

Determination Percentage:

125%

Earned Deferred Units:

750

NOTE:  The Committee has the sole authority to interpret the formulas for ROCE
and TSR, revise the makeup of the peer group, or modify the ROCE and TSR
calculations or applications in response to merger, consolidation or divestiture
activity amongst companies, available public reporting or other events actually
or potentially affecting the performance measure(s) or peer groups.  The
Committee’s determination of all matters in connection with the award will be
final and binding.

 

-15-

--------------------------------------------------------------------------------